Tilghman C. J.
It is the opinion of the Court, that the deed to Henderson was properly received in evidence. A man cannot be judge in his own cause, because his interest may influence his judgment. A commissioner shall not select a jury for the same reason; his interest may influence his mind in making the selection. But the prothonotary exercises no judgment or deliberation; he barely records the acts of the Court; and we consider the entry on the record, as being made by direction of the Court, and in fact as the act of the Court. The judgment is therefore to be affirmed.
judgment affirmed.